DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 57-58 and added new claim 60; therefore only claims 1-56 and 59-60 remain for this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
  Claim 9 fails to further limit the subject matter of claim 1 from which it depends on, the claimed subject matter amended into claim 1 is identical to that of claim 9.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 60 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iso et al. (US 2015/0280316).
In regards to claim 60, Iso discloses of an antenna housing for mounting on a vehicle or on a vehicle roof surface (12, for example see Figs 1-3, 7), comprising: an electrical circuit (for example 51) including at least one source element (for example 52) for emitting luminescent radiation, the at least one source element (52) being located internally within the housing so as not to be visible externally (for example see Figs 1-3, 7); an indicating element (for example 24) for releasing luminescent radiation received from the at least one source element (52) for viewing externally; and an optical conduit (for example 71, see Fig 6 and Paragraph 0045) for providing an optical couple between the at least one source element and the indicating element (for example see Figs 1-3, 6-7 and Paragraphs 0024-0047), wherein one or more of the housing, the source element, the indicating element, the optical conduit, the window, a plurality of legs associated  -  
 
 
Allowable Subject Matter
Claims 1-8, 10-56 and 59 are allowed. The following is an examiner’s statement of reasons for allowance:
Upon further examination, it was determined that the prior art does not disclose of an antenna housing for mounting on a vehicle or on a vehicle roof surface comprises an optical conduit for providing an optical couple between the at least one source element and the indicating element, wherein the optical conduit has a plurality of legs, each of the legs being associated with one source element when taken in combination with the rest of the claim, nor would it have been obvious to one of ordinary skill in the art to do so . Claims 2-8, 48-56 and 59 are also allowed as being dependent on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed 7/28/21, with respect to the objection of the Drawings, claim 10 and claim 56 have been fully considered and are persuasive in light of 
Applicant’s arguments with respect to claims 9 and 60 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The Applicant indicated that they had cancelled claim 9; however, the claim 9 as filed was not cancelled and contains the identical amended subject matter of claim 1 resulting in the 112(d) rejection above. 
In regards to new claim 60, the claim limitation requires one or more of the housing, the source element, the indicating element, the optical conduit, the window, a plurality of legs associated with the source element, and the light guide to form at least partly at least one lamp unit. The plurality of legs are not required limitation so long as one or more of the other claimed elements satisfy the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844